Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on March 21, 2022, the following has occurred: claim(s) 1-5, 8, 11-12, 22-24, and 28 have been amended, claim(s) 29-30 have been added, and claim(s) 7 and 26 have been deleted. Now, claim(s) 1-6, 8-25, and 27-30 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-25, and 27-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites based on evaluating at least a standard established for a clinical trial, determining a first critical aspect for conducting a trial in compliance with the standard; defining criteria for clinical trial data to satisfy the first critical aspect for the standard, wherein the clinical trial data comprise at least one of data and metadata associated with a process for conducting the clinical trial; determining a plurality of types of clinical trial data to evaluate against corresponding criteria; and creating a programmatic rule for identifying deviations from the standard while conducting the clinical trial based, at least in part, on the criteria and the plurality of types of clinical trial data by associating conditions for satisfying the criteria with corresponding types of clinical trial data.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity. For example, the "determining" steps encompass a user identifying critical aspects for a standard and identifying the information to utilize. Similarly, the "defining" step encompasses a user establishing a criteria for the clinical trial information. Finally, the "creating" step encompasses a user determining a process for when an event or deviation is identified. Claims 2-3 and 5 further defines the criteria and the first critical aspect. Claims 4 and 6 further defines the plurality of data sources and clinical trial data. Claim 29 further defines the different data sources. Therefore, these claims recite limitations that fall into the Certain Methods of Organizing Human Activity grouping of abstract ideas.
This judicial exception is not integrated into a practical application because the claim does not recite any limitations that integrate it into a practical application because there are no other recited elements other than the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Additionally, receiving data over a network is insufficient to amount to significantly more than an abstract idea (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)). Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves. The claims are not patent eligible.
Claim 8 recite(s) detect a deviation analysis trigger for at least a first entity, wherein the first entity comprises at least one of at least a first of the clinical trial sites, a study participant, a study team member, and a clinical trial management team; for each entity for which the deviation analysis trigger was detected, determine a set of one or more deviation identification rules defined for the clinical trial, wherein each deviation identification rule in the set comprises a rule for conformance by collected clinical trial data to a set of one or more critical aspects for conducting the clinical trial in compliance with a protocol for the clinical trial; for each deviation identification rule, identify at least a subset of collected clinical trial data to evaluate against the deviation identification rule based, at least in part, on a plurality of different types of clinical trial data indicated in the deviation identification rule, wherein the subset of collected clinical trial data is from a plurality of different data sources of collected clinical trial data and wherein the subset of collected clinical trial data is arranged by at least one of site identifier, study team member identifier, and participant identifier; evaluate the subset of collected clinical trial data against the deviation identification rule; and based, at least in part, on a determination that the subset of collected clinical trial data does not satisfy the deviation identification rule, generate an indication of a deviation from the clinical trial protocol, wherein the indication at least identifies at least one of a corresponding one of the sites, study team members, and participants.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity, but for the recitation of generic computer components. For example, but for the recitation of "one or more non-transitory, computer-readable media" and "program code", the "detect" step encompasses a user to determine an analysis trigger for an entity. Similarly, but for the recitation of "one or more non-transitory, computer-readable media" and "program code", the "determine" step encompasses a user establishing rules for if clinical trial information deviates. Similarly, but for the recitation of "one or more non-transitory, computer-readable media" and "program code", the "identify" step encompasses a user viewing the information that is collected and compare the information to the established rules to look for deviations. Similarly, but for the recitation of "one or more non-transitory, computer-readable media" and "program code", the "evaluate" step encompasses a user comparing the collected information to the established rules. Finally, but for the recitation of "one or more non-transitory, computer-readable media" and "program code", the "generate" step encompasses a user identifying clinical information that does not satisfy the rule and the user determining this, presents the indication of a deviation from protocol. The written description discloses that the recited computer components encompass generic components including "The program code may be provided to a processor of a general purpose computer, special purpose computer, or other programmable machine or apparatus." (See Paragraph [00168]) and "Any combination of one or more machine readable medium(s) may be utilized. The machine readable medium may be a machine readable signal medium or a machine readable storage medium. A machine readable storage medium may be, for example, but not limited to, a system, apparatus, or device, that employs any one of or combination of electronic, magnetic, optical, electromagnetic, infrared, or semiconductor technology to store program code." (See Paragraph [00170]). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application. Claims 9- 10 further define the state of conformance. Claim 11 further define a deviation analysis trigger with a time span. Claims 12-21 further define the generic computer component of program code for determine, identify, and action steps. Therefore, these claims merely further define information that could be observed by a user and used to make a judgement for compliance to protocol. Therefore, these claims recite limitations that fall into the Certain Methods of Organizing Human Activity grouping of abstract ideas.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.").
Additionally, receiving data over a network is insufficient to amount to significantly more than an abstract idea (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)). Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves. The claims are not patent eligible.
Claim 22 recite(s) evaluating first data collected during a clinical trial against a first rule for identifying a systematic error in conducting the clinical trial, wherein the first rule at least indicates one or more criteria for data of the clinical trial to indicate compliance with a first standard for conducting the clinical trial and a non­compliance occurrence threshold; based on a determining that one or more entries of the first data indicate a non-compliance with the first standard, updating state of the first rule that indicates a number of occurrences of non-compliance with the first standard detected for the clinical trial and determining whether the updated state satisfies the non-compliance occurrence threshold; and indicating the systematic error in conducting the clinical trial represented by the first rule based on determining that the updated state satisfies the non-compliance occurrence threshold.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity. For example, the "evaluating" step encompasses a user comparing clinical trial information to defined thresholds to identify for errors that the user can mentally make a judgement for evaluation. Similarly, the "determination" step encompasses a user establishing rules for if clinical trial information does or does not comply with the defined standards and thresholds, and changing the information if compliance is not met. Finally, the "indicating" step encompasses a user identifying clinical information that does satisfy the distinction of non­ compliance and the user determining a systemic error. Claim 23 further define the process of obtaining information. Claims 24-25 further define the rule, the actions that can be indicated from the rule. Claim 27 further defines addressing the error with a plan. Claim 28 further defines the standard. Claim 30 further defines matching the entries to compliance to the standard. Therefore, these claims merely further define information that could be observed by a user and used to make a judgement for compliance to protocol. Therefore, these claims recite limitations that fall into the Certain Methods of Organizing Human Activity grouping of abstract ideas.
This judicial exception is not integrated into a practical application because the claim does not recite any limitations that integrate it into a practical application because there are no other recited elements other than the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Additionally, receiving data over a network is insufficient to amount to significantly more than an abstract idea (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)). Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (U.S. Patent Pre-Grant Publication No. 2014/0324553) in view of Korpman et al. (U.S. Patent Pre-Grant Publication No. 2019/0065683) in further view of Fay et al. (U.S. Patent Pre-Grant Publication No. 2013/0311196).
As per independent claim 1, Rosenberg discloses a method comprising: based on evaluating a protocol established for a clinical trial, determining at least a first critical aspect for conducting the clinical trial in compliance with the protocol  (See Paragraphs [0070]-[0072]: Starting points are identified that include key risk factors, Acceptable Quality Levels (AQL) for each and initial monitoring interval and intensity prior to initiation, the initial interval and intensity of data monitoring is determined before the start of a study based on background risk factors that can include experience or other inputs suggest may alter the risk of data errors or performance quality, the background factors can then add weights to each risk factor to quantify the risk factors, which the Examiner is interpreting the background risk factors to encompass a first critical aspect for conducting the clinical trial in compliance with the protocol as disclosed in Paragraph [0084] risk descriptions define what the nature of the liability created by the particular error (e.g. pateint safety, bias in study results, regulatory and/or compliance issues).); defining criteria for clinical trial data to satisfy the first critical aspect determined for the protocol, wherein the clinical trial data comprise at least one of data and metadata associated with a process for conducting the clinical trial (See Paragraphs [0071]-[0073]: Two criteria are identified before the study begins, one of the criteria is nature of the data to be obtained and takes into account the relative importance of various types of data to be obtained in a clinical study, this data can be critical or non-critical data mixtures, which the Examiner is interpreting the nature of the data for criteria to encompass defining criteria for clinical trial data to satisfy the first critical aspect determined for the protocol.); 
While Rosenberg teaches the method as described above, Rosenberg may not explicitly teach determining a plurality of types of clinical trial data to evaluate against corresponding ones of the criteria, wherein the plurality of types of clinical trial data correspond to a plurality of different data sources of collected clinical trial data.
Korpman teaches a method for determining a plurality of types of clinical trial data to evaluate against corresponding ones of the criteria, wherein the plurality of types of clinical trial data correspond to a plurality of different data sources of collected clinical trial data (See Paragraphs [0083]-[0084]: Criteria based matching can be used to identify patient’s to the correct clinical trial and a variety of data can be utilized from different data sources, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Rosenberg to include determining a plurality of types of clinical trial data to evaluate against corresponding ones of the criteria, wherein the plurality of types of clinical trial data correspond to a plurality of different data sources of collected clinical trial data as taught by Korpman to utilize criteria matching for clinical trials. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rosenberg with Korpman with the motivation of improving the flexibility of received health information from a variety of sources (See Background of [0005]).
While Rosenberg/Korpman teaches the method as described above, Rosenberg/Korpman may not explicitly teach creating a programmatic rule for identifying deviations from the protocol during conduct of the clinical trial based, at least in part on the criteria and the plurality of types of clinical trial data, wherein creating the programmatic rule comprises associating one or more conditions for satisfying each of the criteria with corresponding ones of the plurality of types of clinical trial data.
Fay teaches a method for creating a programmatic rule for identifying deviations from the protocol during conduct of the clinical trial based, at least in part on the criteria and the plurality of types of clinical trial data, wherein creating the programmatic rule comprises associating one or more conditions for satisfying each of the criteria with corresponding ones of the plurality of types of clinical trial data (See Paragraph [0059]: Using monitoring visit reports, a trial master file, study milestones, data mining and documentation of study specific performance indicators may allow remote monitors to identify early warning of risk situations, establishing acceptable tolerance levels at study startup may ensure deviations are to be detected and managed through query resolution by remote monitors with confirmation by the field monitor and using electronic case report forms (eCRF) and CTMS systems as Source of information provides the remote monitor with a view of data inconsistencies, unresolved queries, protocol deviations, delayed reports and overall study health in real time or within 24 hours, which the Examiner is interpreting the acceptable tolerance levels at study startup may ensure deviations are to be detected and managed through query resolution to encompass creating a programmatic rule for identifying at least one of an event or deviations from the first standard based, at least in part, on the first criterion and the determined type of clinical trial data when combined with Rosenberg and with Korpman.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Rosenberg/Korpman to include creating a programmatic rule for identifying at least one of an event or deviations from the first standard based, at least in part, on the first criterion and the determined type of clinical trial data as taught by Fay to utilize information to identify deviations that could occur or occur. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rosenberg/Korpman with Fay with the motivation of addressing problems within clinical trials (See Background of [0007]).
As per claim 2, Rosenberg/Korpman/Fay discloses the method of claim 1 as described above. Rosenberg further teaches wherein defining the criteria comprises defining the one or more conditions for satisfying each of the criteria, wherein each of the one or more conditions is a condition for analysis of the clinical trial data of the corresponding ones of the plurality of types of clinical trial data (See Paragraph [0073]: Certain data are directly related to study outcomes and factors that modify those outcomes ("critical") while other data are defined as "non-critical", which the Examiner is interpreting the nature of the data to be obtained to encompass the first criteria and the "critical" or "non-critical" to encompass the one or more conditions is a condition for analysis of the clinical trial data of the corresponding ones of the plurality of types of clinical trial data.).
As per claim 3, Rosenberg/Korpman/Fay discloses the method of claim 1 as described above. Rosenberg further teaches wherein determining the first critical aspect comprises distinguishing the first critical aspect from a set of one or more non-critical aspects for the protocol (See Paragraph [0073]: Certain data are directly related to study outcomes and factors that modify those outcomes ("critical") while other data are defined as "non-critical", which the Examiner is interpreting the "critical" and "non-critical" to encompass the first critical aspect comprises distinguishing the first critical aspect from a set of one or more non­critical aspects for the protocol.).
As per claim 4, Rosenberg/Korpman/Fay discloses the method of claim 1 as described above. Rosenberg further teaches further comprising identifying the plurality of different data sources of collected clinical trial data that correspond to the plurality of types of clinical trial data, wherein creating the programmatic rule is also based on the identified plurality of different data sources of collected clinical trial data (See Paragraph [0090]: Certain critical data fields for monitoring during the study can be identified from a database to identify those certain critical data fields that are utilized for monitoring, which the Examiner is interpreting to encompass the claimed portion when combined with Korpman’s criteria matching from different data sources and Fay’s programmatic rule.).
As per claim 5, Rosenberg/Korpman/Fay discloses the method of claim 1 as described above. Rosenberg further teaches wherein determining the first critical aspect comprises determining a primary efficacy endpoint associated with the protocol and determining the first critical aspect based, at least in part, on at least one of the primary efficacy endpoint and a process for measuring the primary efficacy endpoint (See Paragraph [0082]: Category type for example, certain of the data recording errors relate to a primary endpoint of the study, a serious adverse event ("SAE") and certain of the procedural errors relate to a deviation from the particular study protocol or a failure to complete the proper documentation, which the Examiner is interpreting the category type and certain of the data recording errors relate to a primary endpoint of the study, a serious adverse event ("SAE") and certain of the procedural errors relate to a deviation from the particular study protocol or a failure to complete the proper documentation to encompass the claimed portion as the primary endpoint and the deviations from the protocol can be measured and determined.).
As per claim 6, Rosenberg/Korpman/Fay discloses the method of claim 1 as described above. Rosenberg/Korpman may not explicitly teach wherein the clinical trial data further comprises at least one of operational data, medical data, and metadata associated with the at least one of the operational data and the medical data.
Fay teaches a method wherein the clinical trial data further comprises at least one of operational data, medical data, and metadata associated with the at least one of the operational data and the medical data (See Paragraph [0058]: Example types of information that may be reviewed may include laboratory normal reference ranges, protocol amendments, operations manuals, and laboratory manuals, which the Examiner is interpreting to encompass the operational data.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Rosenberg/Korpman to include the clinical trial data further comprises at least one of operational data, medical data, and metadata associated with the at least one of the operational data and the medical data as taught by Fay to identify the operational data that is utilized and can be matched with the meta-data events of Rosenberg. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rosenberg/Korpman with Fay with the motivation of addressing problems within clinical trials (See Background of [0007]).
As per independent claim 8, Rosenberg discloses one or more non-transitory, computer- readable media having stored thereon program code for oversight of a clinical trial across sites of the clinical trial, the program code to: detect a deviation analysis trigger for at least a first entity, wherein the first entity comprises at least one of at least a first of the clinical trial sites, a study participant, a study team member, and a clinical trial management team (See Paragraphs [0079]­ [0082]: A table of "trigger events" for adjustment of the level of monitoring during a clinical trial and one of the events can be procedural errors relate to a deviation from the particular study protocol or a failure to complete the proper documentation for regulatory purposes, and other errors relate to such issues as the turnover of key staff members at a clinical site and inadequate equipment, which the Examiner is interpreting the "trigger events" for adjustment of the level of monitoring during a clinical trial to encompass detect a deviation analysis trigger for at least a first entity and other errors relate to such issues as the turnover of key staff members at a clinical site and inadequate equipment to encompass the first entity comprises a clinical trial management team.); for each entity for which the deviation analysis trigger was detected, determine a set of one or more deviation identification rules defined for the clinical trial, wherein each deviation identification rule in the set comprises a rule for conformance by collected clinical trial data to a set of one or more critical aspects for conducting the clinical trial compliance with a protocol for the clinical trial (See Paragraphs [0070]­ [0072]: Starting points are identified that include key risk factors, Acceptable Quality Levels (AQL) for each and initial monitoring interval and intensity prior to initiation, the initial interval and intensity of data monitoring is determined before the start of a study based on background risk factors that can include experience or other inputs suggest may alter the risk of data errors or performance quality, the background factors can then add weights to each risk factor to quantify the risk factors, which the Examiner is interpreting the AQL to encompass deviation identification rule as a AQL that is low identifies issues or deviations and the background risk factors to encompass a set of one or more critical aspects.); for each deviation identification rule, identify at least a subset of collected trial data to evaluate against the deviation identification rule based, at least in part, on a plurality of different types of clinical trial data indicated in the deviation identification rule (See Paragraph [0073] and Paragraphs [0079]-[0086]: The risk-based approach can utilize the rate of monitoring for both types of data (critical and non-critical) and each of these approaches depends on many individual factors and table of "trigger events" for adjustment of the level of monitoring during a clinical trial and one of the events can be procedural errors relate to a deviation from the particular study protocol or a failure to complete the proper documentation for regulatory purposes, and other errors relate to such issues as the turnover of key staff members at a clinical site and inadequate equipment, the quality index, risk score, and gold standard can be utilized for identifying issues, which the Examiner is interpreting the monitoring and identifying of types of data to be utilized in analysis against types of issues that could arise to encompass identify at least a subset of collected clinical trial data to evaluate against the deviation identification rule based, at least in part, on the deviation identification rule and the deviation analysis trigger as the data can be identified to be displayed to a user when combined with Korpman as described below in reference to a plurality of different types of clinical trial data.), wherein the subset of collected clinical trial data is from a plurality of different data sources of collected clinical trial data (See Paragraph [0077]: Errors can be detected through a centralized document repository, copies of key documents submitted, or on-site evaluation submitted as a part of data collection aspects of a study, which the Examiner is interpreting to encompass the claimed portion.) and wherein the subset of collected clinical trial data is arranged by at least one of site identifier, study team member identifier, and participant identifier (See Paragraph [0104]-[0105]: The (Site Performance Index) SPI can rank order and compare with desired goals, the SPI can be compared between sites, studies, or other benchmarks including external factors with the rank ordering and degree of variance from desired levels determining the interval of field monitoring, which the Examiner is interpreting the comparison and rank ordering in relation to sites to encompass the subset of collected clinical trial data is arranged by at least one of site identifier.); and evaluate the subset of collected clinical trial data against the deviation identification rule (See Paragraph [0073] and Paragraphs [0079]-[0086]: The risk-based approach can utilize the rate of monitoring for both types of data (critical and non-critical) and each of these approaches depends on many individual factors and table of "trigger events" for adjustment of the level of monitoring during a clinical trial and one of the events can be procedural errors relate to a deviation from the particular study protocol or a failure to complete the proper documentation for regulatory purposes, and other errors relate to such issues as the turnover of key staff members at a clinical site and inadequate equipment, the quality index, risk score, and gold standard can be utilized for identifying issues, which the Examiner is interpreting to encompass the claimed portion.).
While Rosenberg teaches the computer-readable media as described above, Rosenberg may not explicitly teach a plurality of different data sources.
Korpman teaches a computer-readable media for utilization of a plurality of different data sources (See Paragraphs [0083]-[0084]: Criteria based matching can be used to identify patient’s to the correct clinical trial and a variety of data can be utilized from different data sources, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable media of Rosenberg to include utilization of a plurality of different data sources as taught by Korpman to utilize criteria matching for clinical trials. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rosenberg with Korpman with the motivation of improving the flexibility of received health information from a variety of sources (See Background of [0005]).
While Rosenberg/Korpman teaches the computer-readable media as described above, Rosenberg/Korpman may not explicitly teach based, at least in part, on a determination that the subset of collected clinical trial data does not satisfy the deviation identification rule, generate an indication of a deviation from the clinical trial protocol, wherein the indication at least identifies at least one of a corresponding one of the sites, study team members, and participants.
Fay teaches a computer-readable media based, at least in part, on a determination that the subset of collected clinical trial data does not satisfy the deviation identification rule, generate an indication of a deviation from the clinical trial protocol, wherein the indication at least identifies at least one of a corresponding one of the sites, study team members, and participants (See Paragraphs [0141]-[0142]: The mitigation team may collect additional information from one or more investigators and use this information to determine whether the failure mode has actually occurred and identify if the failure mode has actually occurred, the failure mode can be determined as a study subject safety failure mode, a protocol deviation failure mode, and a non-compliance failure mode, and the deviations may be summarized by site and by category as part of the report, which the Examiner is interpreting the determine whether the failure mode has occurred to encompass a determination that the subset of collected clinical trial data does not satisfy the deviation identification rule and the deviations may be summarized by site and by category as part of the report to encompass generate an indication of a deviation from the clinical trial protocol, wherein the indication at least identifies at least one of a corresponding one of the sites, study team members, and participants.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable media of Rosenberg/Korpman to include a determination that the subset of collected clinical trial data does not satisfy the deviation identification rule, generate an indication of a deviation from the clinical trial protocol, wherein the indication at least identifies at least one of a corresponding one of the sites, study team members, and participants as taught by Fay to utilize information to identify deviations that could occur or occur. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rosenberg/Korpman with Fay with the motivation of addressing problems within clinical trials (See Background of [0007]).
As per claim 9, Rosenberg/Korpman/Fay discloses the computer-readable media of claim 8 as described above. Rosenberg further teaches wherein the program code further comprises program code to maintain a state of conformance for at least a first deviation identification rule, wherein the program code to evaluate the subset of collected clinical trial data against the first deviation identification rule comprises program code to evaluate at least a first value in the subset of collected clinical trial data against the state of conformance for the first deviation identification rule (See Paragraph [0073] and Paragraphs [0079]-[0086]: The risk-based approach can utilize the rate of monitoring for both types of data (critical and non-critical) and each of these approaches depends on many individual factors and table of "trigger events" for adjustment of the level of monitoring during a clinical trial and one of the events can be procedural errors relate to a deviation from the particular study protocol or a failure to complete the proper documentation for regulatory purposes, and other errors relate to such issues as the turnover of key staff members at a clinical site and inadequate equipment, the quality index, risk score, and gold standard can be utilized for identifying issues, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 10, Rosenberg/Korpman/Fay discloses the computer-readable media of claim 8 as described above. Rosenberg/Korpman may not explicitly teach wherein the program code to maintain the state of conformance comprises program code to record the first value in association with the first deviation identification rule based on a determination that the first value satisfies the first deviation identification rule.
Fay teaches a computer-readable media wherein the program code to maintain the state of conformance comprises program code to record the first value in association with the first deviation identification rule based on a determination that the first value satisfies the first deviation identification rule (See Paragraphs [0156]-[0157]: Configuration data can be generated from multiple sources and the configuration data may comprise a set of rules, each of the rules may specify a condition and an action to be performed when the condition is satisfied and the instructions may indicate to the computer system how to determine whether the conditions of the rules are satisfied, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable media of Rosenberg/Korpman to include the program code to maintain the state of conformance comprises program code to record the first value in association with the first deviation identification rule based on a determination that the first value satisfies the first deviation identification rule as taught by Fay to utilize information to identify deviations that could occur or occur. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rosenberg/Korpman with Fay with the motivation of addressing problems within clinical trials (See Background of [0007]).
As per claim 11, Rosenberg/Korpman/Fay discloses the computer-readable media of claim 8 as described above. Rosenberg further teaches wherein the program code to detect a deviation analysis trigger comprises at least one of program code to detect expiration of a time interval during the clinical trial, program code to detect occurrence of a scheduled event according to the clinical trial protocol, and program code to detect a set of one or more updates to at least one of the plurality of different data sources (See Paragraph [0117]: A broad range of direct and indirect quality indices are calculated based on both study data and site or other performance metrics received from the field, optimally these should be evaluated continuously and measure not only events such as when patients generate data, but also the timeliness of procedural events, timing of scheduled patient visits, which the Examiner is interpreting the measuring of timeliness of procedural events and timing of scheduled patient visits to encompass detect a deviation analysis trigger comprises at least one of program code to detect occurrence of a scheduled event according to the clinical trial protocol.).
As per claim 12, Rosenberg/Korpman/Fay discloses the computer-readable media of claim 8 as described above. Rosenberg further teaches wherein the program code further comprises program code to, for each deviation identification rule, identify the plurality of different data sources based on the plurality of different types of clinical trial data indicated in the deviation identification rule and to obtain the subset of collected clinical trial data from the identified plurality of different data sources for evaluation against the deviation identification rule (See Paragraphs [0071]-[0073] and Paragraphs [0079]-[0086]: The risk-based approach can utilize the rate of monitoring for both types of data (critical and non-critical) and each of these approaches depends on many individual factors and table of "trigger events" for adjustment of the level of monitoring during a clinical trial and one of the events can be procedural errors relate to a deviation from the particular study protocol or a failure to complete the proper documentation for regulatory purposes, and other errors relate to such issues as the turnover of key staff members at a clinical site and inadequate equipment, the quality index, risk score, and gold standard can be utilized for identifying issues, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 13, Rosenberg/Korpman/Fay discloses the computer-readable media of claim 8 as described above. Rosenberg further teaches wherein the program code further comprises program code to: determine whether a deviation identification rule indicates that collected clinical trial data across more than one site is to be evaluated (See Paragraphs [0113]-[0114]: The use of SPIs to compare the performance of a plurality of clinical sites and each site is given a SPI score, and can identify if deviations are occurring based on the SPI score, which the Examiner is interpreting to encompass the claimed portion as lower SPI score determines an identification of deviations.), wherein the program code to identify the subset of collected clinical trial data for the deviation identification rule that indicates cross-site evaluation comprises program code to identify multiple of the sites and to identify the subset of collected clinical trial data based on identifiers of the multiple of the sites (See Paragraphs [0113]-[0114]: The use of SPIs to compare the performance of a plurality of clinical sites and each site is given a SPI score, and can identify if deviations are occurring based on the SPI score, which the Examiner is interpreting to encompass the claimed portion as the multiple sites can be compared to the other sites by the SPI scores.).
As per claim 14, Rosenberg/Korpman/Fay discloses the computer-readable media of claim 8 as described above. Rosenberg further teaches further comprising program code executable by a processor to: determine a type of the deviation from the clinical trial protocol (See Paragraph [0082]: The category type is able to identify the procedural errors that can happen, a deviation from the particular study protocol or a failure to complete the proper documentation, which the Examiner is interpreting to encompass the claimed portion.); determine whether the deviation satisfies at least a first criterion for identification of an error in compliance with the clinical trial protocol (See Paragraphs [0087] and [0089]: The method of identification identifies if the particular error can be dealt with remotely and the action step identifies what action needs to be taken in reference to the error, which the Examiner is interpreting to encompass the claimed portion as this process identifies a threshold to meet taking action and as such the error is significant enough to be addressed.); and address the error (See Paragraph [0089]: An action can be displayed based on the error to be addressed and the example given is to conduct remote monitoring.).
As per claim 15, Rosenberg/Korpman/Fay discloses the computer-readable media of claims 8 and 14 as described above. Rosenberg/Korpman may not explicitly teach wherein the program code to address the error comprises program code to: determine if the error satisfies a criterion for development of a corrective and preventative action plan (CAPA) based, at least in part, on a frequency threshold established for the type of the deviation; and based on a determination that the error satisfies the criterion for CAPA development, indicate that a CAPA is to be developed for the error.
Fay teaches a computer-readable media wherein the program code to address the error comprises program code to: determine if the error satisfies a criterion for development of a corrective and preventative action plan (CAPA) based, at least in part, on a frequency threshold established for the type of the deviation (See Paragraph [0179]: Failure modes that are given a "5" on the severity score may lead to corrective and preventive action (CAPA), which the Examiner is interpreting the severity score to encompass a frequency threshold established for the type of deviation as the severity score varies for each deviation.); and based on a determination that the error satisfies the criterion for CAPA development, indicate that a CAPA is to be developed for the error (See Paragraph [0179]: Failure modes that are given a "5" on the severity score may lead to corrective and preventive action as the impact to the trial can be relayed by a sponsor, which the Examiner is interpreting to encompass the claimed portion as the audit or investigation site closure also disclosed by Fay would be indicated to a user.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable media of Rosenberg/Korpman to include determine if the error satisfies a criterion for development of a corrective and preventative action plan (CAPA) based, at least in part, on a frequency threshold established for the type of the deviation; and based on a determination that the error satisfies the criterion for CAPA development, indicate that a CAPA is to be developed for the error as taught by Fay to utilize information to identify deviations that could occur or occur. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rosenberg/Korpman with Fay with the motivation of addressing problems within clinical trials (See Background of [0007]).
As per claim 16, Rosenberg/Korpman/Fay discloses the computer-readable media of claims 8 and 14-15 as described above. Rosenberg/Korpman may not explicitly teach wherein the program code further comprises program code to log the error as an issue based on a determination that the error does not satisfy the criterion for CAPA development.
Fay teaches a computer-readable media wherein the program code further comprises program code to log the error as an issue based on a determination that the error does not satisfy the criterion for CAPA development (See Paragraphs [0l 74]-[0178]: Describes assigning a severity score based on the level of concern and does not necessitate a CAPA development, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable media of Rosenberg/Korpman to include log the error as an issue based on a determination that the error does not satisfy the criterion for CAPA development as taught by Fay to utilize information to identify deviations that could occur or occur. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rosenberg/Korpman with Fay with the motivation of addressing problems within clinical trials (See Background of [0007]).
As per claim 17, Rosenberg/Korpman/Fay discloses the computer-readable media of claims 8 and 14 as described above. Rosenberg further teaches wherein the program code to address the error comprises program code to indicate at least a first action to perform to address the error (See Paragraph [0089]: An action can be displayed based on the error to be addressed and the example given is to conduct remote monitoring.).
As per claim 18, Rosenberg/Korpman/Fay discloses the computer-readable media of claims 8, 14, and 17 as described above. Rosenberg further teaches wherein the first action to perform comprises an action to be performed to remediate the error, wherein the action comprises at least one of a training item, an onsite monitoring visit to at least a first of the clinical trial sites, and a meeting with at least a first of the study team members (See Paragraphs [0097]-[0098]: When errors are detected a specific action item list can be generated and displaying appropriate corrective action(s) and the actions can be divided into categories such as remotely or requires on-site activity, which the Examiner is interpreting to encompass the claimed portion as the action is based on the error and the necessity of requiring on-site activity to encompass an onsite monitoring visit to at least a first of the clinical trial sites.).
As per claim 19, Rosenberg/Korpman/Fay discloses the computer-readable media of claims 8 and 14 as described above. Rosenberg further teaches wherein the first criterion for identification of the error is determined based, at least in part, on a type of the error, wherein the type of the error comprises at least one of a systematic error and a high impact error (See Paragraphs [0096]-[0097]: The frequency, type, and patterns and other parameters can be measured to define and continuously refine predictors of errors, these are used to help identify types of error patterns that occur at each site, for the study overall, and for subsets of sites such as those in a certain geographic area, which the Examiner is interpreting the predictors of the errors to measure site performance to encompass the type of the error comprises at least one of a systematic error as a specific action list is disclosed for each error.).
As per claim 20, Rosenberg/Korpman/Fay discloses the computer-readable media of claims 8 and 14 as described above. Rosenberg further teaches wherein the program code further comprises program code to: based on a determination that the deviation does not satisfy the first criterion for identification of the error, update state of the first criterion, wherein the state indicates a number of detected occurrences of satisfaction of the first criterion (See Paragraphs [0158]-[0160]: SPIs can be calculated multiple times over time to identify if the sites are performing satisfactory or if the site is not performing satisfactory, site monitoring intervals can increase to be more frequent, which the Examiner is interpreting when the sites are not satisfactory to encompass not satisfying the first criterion for identification of the error, the increased monitoring of the sites to encompass update state of the first criterion, and the process ability to track information to encompass the state indicates a number of detected occurrences of satisfaction of the first criterion.); determine whether the updated state satisfies a compliance occurrence threshold (See Paragraphs [0158]-[0160]: SPIs can be calculated multiple times over time to identify if the sites are performing satisfactory or if the site is not performing satisfactory, site monitoring intervals can increase to be more frequent, which the Examiner is interpreting when the sites are satisfactory to encompass satisfying a compliance occurrence threshold.); and based on a determination that the updated state satisfies a compliance occurrence threshold, indicate that the error is resolved (See Paragraph [0104]: The SPI are rank ordered and compared with desirable goals, the types and consistency of errors help guide the decision and incentives for superior quality work and incentives for work that falls below a given quality threshold, which the Examiner is interpreting to encompass the claimed portion as the SPI will decrease to be satisfactory if the errors have been resolved.).
As per claim 21, Rosenberg/Korpman/Fay discloses the computer-readable media of claim 8 as described above. Rosenberg further teaches wherein the program code further comprises program code to perform a quality evaluation of at least one of the corresponding one of the sites and study team members, wherein the quality evaluation is performed based, at least in part, on evaluation of the subset of collected clinical trial data (See Paragraph [0106]: Those sites with "worse" SPIs than other sites would be subject to more frequent visits, in order to correct quality issues, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 29, Rosenberg/Korpman/Fay discloses the method of claims 1 and 4 as described above. Rosenberg may not explicitly teach wherein the plurality of different data sources of collected clinical trial data comprise a plurality of databases or repositories maintained for different data collection systems.
Korpman teaches a method wherein the plurality of different data sources of collected clinical trial data comprise a plurality of databases or repositories maintained for different data collection systems (See Paragraph [0122]: Data access can depend on the class of data which can include protected health information, sensitive health information, and authored protected health information, which the Examiner is interpreting to encompass the claimed portion as disclosed in Paragraph [0057] a content repository is utilized to provide a storage mechanism.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Rosenberg to include the plurality of different data sources of collected clinical trial data comprise a plurality of databases or repositories maintained for different data collection systems as taught by Korpman to utilize collection of information from a wide variety of unpredictable sources. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rosenberg with Korpman with the motivation of improving the flexibility of received health information from a variety of sources (See Background of [0005]).
Claims 22, 24-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (U.S. Patent Pre-Grant Publication No. 2014/0324553) in view of Fay et al. (U.S. Patent Pre-Grant Publication No. 2013/0311196).
As per independent claim 22, Rosenberg discloses a method comprising: evaluating first data collected during a clinical trial against a first rule for identifying a systematic error in conducting the clinical trial, wherein the first rule at least indicates one or more criteria for data of the clinical trial to indicate compliance with a first standard for conducting the clinical trial and a non-compliance threshold (See Paragraphs [0070]-[0072] and [0102]-[0104]: Starting points are identified that include key risk factors, Acceptable Quality Levels (AQL) for each and initial monitoring interval and intensity prior to initiation, the initial interval and intensity of data monitoring is determined before the start of a study based on background risk factors that can include experience or other inputs suggest may alter the risk of data errors or performance quality, the background factors can then add weights to each risk factor to quantify the risk factors and SPIs disclose site quality, the SPI are rank ordered and compared with desirable goals, the types and consistency of errors help guide the decision and incentives for superior quality work and incentives for work that falls below a given quality threshold, which the Examiner is interpreting the AQL to encompass the first systemic error rule and the SPI score, to encompass a first standard and the satisfactory and not satisfactory taken over time to encompass a non-compliance occurrence threshold as disclosed in Paragraph [0084] risk descriptions define what the nature of the liability created by the particular error (e.g. pateint safety, bias in study results, regulatory and/or compliance issues).); and based on determining that one or more entries of the first data indicate a non-compliance with the first standard, updating state of the first rule that indicates a number of occurrences of non-compliance with the first standard detected for the clinical trial and determining whether the updated satisfies the non-compliance occurrence threshold (See Paragraphs [0158]-[0160]: SPIs can be calculated multiple times over time to identify if the sites are performing satisfactory or if the site is not performing satisfactory, site monitoring intervals can increase to be more frequent, which the Examiner is interpreting when the sites are not satisfactory to encompass determination that a first entry of the first data indicate a non-compliance with the first standard, the multiple times of monitoring to encompass indicates a number of occurrences of non-compliance with the first standard detected for the clinical trial as the times of monitoring can be recorded, the increased monitoring of the sites and the process ability to track information to encompass mining whether the updated state satisfies the non-compliance occurrence threshold.).
While Rosenberg teaches the method as described above, Rosenberg may not explicitly teach indicating the systematic error in conducting the clinical trial represented by the first rule based on determining that the updated state satisfies the non-compliance occurrence threshold.
Fay teaches a method for indicating the systematic error in conducting the clinical trial represented by the first rule based on determining that the updated state satisfies the non-compliance occurrence threshold (See Paragraph [0059]: Using monitoring visit reports, a trial master file, study milestones, data mining and documentation of study specific performance indicators may allow remote monitors to identify early warning of risk situations, establishing acceptable tolerance levels at study startup may ensure deviations are to be detected and managed through query resolution by remote monitors with confirmation by the field monitor and using electronic case report forms (eCRF) and CTMS systems as Source of information provides the remote monitor with a view of data inconsistencies, unresolved queries, protocol deviations, delayed reports and overall study health in real time or within 24 hours, which the Examiner is interpreting the ability to identify events or deviations to be detected and managed to encompass indicating the systematic error in conducting the clinical trial represented by the first rule based on determining that the updated state satisfies the non-compliance occurrence threshold when combined with Rosenberg.). It would have been obvious to one of ordinary skill in the art before the effective filing date the claimed to modify the method of Rosenberg to include indicating the systematic error in conducting the clinical trial represented by the first rule based on determining that the updated state satisfies the non-compliance occurrence threshold as taught by Fay to utilize information to identify deviations that could occur or occur. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rosenberg with Fay with the motivation of addressing problems within clinical trials (See Background of [0007]).
As per claim 24, Rosenberg/Fay discloses the method of claim 22 as described above. Rosenberg further teaches wherein updating state of the first rule comprises updating a counter that indicates the number of occurrences of non-compliance with the first standard detected for the clinical trial (See Paragraphs [0158]-[0160]: SPIs can be calculated multiple times over time to identify if the sites are performing satisfactory or if the site is not performing satisfactory, site monitoring intervals can increase to be more frequent and identify when the SPIs are satisfactory and not satisfactory, which the Examiner is interpreting to encompass the claimed portion as the increase in monitoring intervals or the continuing of intervals record the amount of not satisfactory and satisfactory occurrences for a site.).
As per claim 25, Rosenberg/Fay discloses the method of claim 22 as described above. Rosenberg further teaches wherein indicating the systematic error comprises indicating at least one of an action to perform to address the systematic error and at least one of a clinical trial site, study team member, clinical trial management team, and clinical trial participant associated with the systematic error (See Paragraphs [0097]-[0098]: When errors are detected a specific action item list can be generated and displaying appropriate corrective action(s) and the actions can be divided into categories such as remotely or requires on-site activity, which the Examiner is interpreting to encompass the claimed portion as the action is based on the error and the necessity of requiring on-site activity to encompass an onsite monitoring visit a first of the clinical trial sites.).
As per claim 27, Rosenberg/Fay discloses the method of claim 22 as described above. Rosenberg may not explicitly teach further comprising determining that a corrective and preventative action plan (CAPA) is to be developed for the systematic error, wherein indicating the systematic error comprises indicating that the CAPA is to be developed for the systematic error.
Fay teaches a method further comprising determining that a corrective and preventative action plan (CAPA) is to be developed for the systematic error, wherein indicating the systematic error comprises indicating that the CAPA is to be developed for the systematic error (See Paragraph [0179]: Failure modes that are given a "5" on the severity score may lead to corrective and preventive action (CAPA) as the impact to the trial can be relayed by a sponsor, which the Examiner is interpreting to encompass the claimed portion as the audit or investigation site closure also disclosed by Fay would be indicated to a user.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Rosenberg to include determining that a corrective and preventative action plan (CAPA) is to be developed for the systematic error, wherein indicating the systematic error comprises indicating that the CAPA is to be developed for the systematic error as taught by Fay to utilize information to identify deviations that could occur or occur. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rosenberg with Fay with the motivation of addressing problems within clinical trials (See Background of [0007]).
As per claim 28, Rosenberg/Fay discloses the method of claim 22 as described above. Rosenberg further teaches wherein the first standard for conducting the clinical trial comprises at least one of a clinical trial protocol, a study plan for the clinical trial, an expected progression of a medical condition being studied, and a rating of improvement of a medical condition being studied (See Paragraphs [0077]-[0080]: For each study risk factor (including procedural errors), a weighting and AQL is specified, weighting can be uniform or certain errors that are more important may be weighted more heavily, and certain trigger events can be identified to be utilized for adjustment of level of monitoring, which the Examiner is interpreting the procedural errors to encompass the first standard comprises a clinical trial protocol as the error of a procedure requires a standard to identify if there is an error or not.).
Claims 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (U.S. Patent Pre-Grant Publication No. 2014/0324553) in view of Fay et al. (U.S. Patent Pre-Grant Publication No. 2013/0311196) in further view of Korpman et al. (U.S. Patent Pre-Grant Publication No. 2019/0065683).
As per claim 23, Rosenberg/Fay discloses the method of claim 22 as described above. Rosenberg further teaches further comprising accessing multiple data sources for the clinical trial to obtain the first data, […] (See Paragraph [0090]: Certain critical data fields for monitoring during the study can be identified from a database to identify those certain critical data fields that are utilized for monitoring, which the Examiner is interpreting to encompass the claimed portion.).
While Rosenberg/Fay discloses the method as described above, Rosenberg/Fay may not explicitly teach […] wherein the multiple data sources for the first data correspond to multiple data collection systems.
Korpman teaches a method wherein the multiple data sources for the first data correspond to multiple data collection systems (See Paragraphs [0083]-[0084]: Criteria based matching can be used to identify patient’s to the correct clinical trial and a variety of data can be utilized from different data sources, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Rosenberg/Fay to include the multiple data sources for the first data correspond to multiple data collection systems as taught by Korpman to utilize criteria matching for clinical trials. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rosenberg/Fay with Korpman with the motivation of improving the flexibility of received health information from a variety of sources (See Background of [0005]).
As per claim 30, Rosenberg/Fay discloses the method of claim 22 as described above. Rosenberg/Fay may not explicitly teach wherein determining that the one or more entries of the first data indicate the non-compliance with the first standard comprises determining that the one or more entries of the first data fails to satisfy corresponding ones of the one or more criteria.
Korpman teaches a method wherein determining that the one or more entries of the first data indicate the non-compliance with the first standard comprises determining that the one or more entries of the first data fails to satisfy corresponding ones of the one or more criteria (See Paragraphs [0083]-[0084]: Criteria based matching can be used to identify patient’s to the correct clinical trial and a variety of data can be utilized from different data sources, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Rosenberg/Fay to include the first standard comprises determining that the one or more entries of the first data fails to satisfy corresponding ones of the one or more criteria as taught by Korpman to utilize criteria matching for clinical trials. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rosenberg/Fay with Korpman with the motivation of improving the flexibility of received health information from a variety of sources (See Background of [0005]).

Response to Arguments
In the Remarks filed on March 21, 2022, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s). The Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) the claims are directed to techniques for improved clinical trial oversight and identification of errors in clinical trial procedure based on evaluation of clinical trial data across data sources. Clinical trial oversight and identifying errors in clinical trial procedure based on evaluation of clinical trial data as recited in the claims cannot reasonably be considered a fundamental truth, idea itself, a motive, or an original cause and further cannot reasonably be construed as a method of organizing human activity such as hedging and a fundamental economic practice. These concepts that involve managing personal behavior differ from clinical trial oversight and identifying errors in clinical trial procedure based on evaluation of clinical trial data obtained from a plurality of different sources of data of a corresponding plurality of different types in that the latter cannot simply be reduced to managing personal behavior. These claims are directed to a clear improvement in technology and specifically in clinical trial oversight through automated detection of deviations from a protocol or other standard for conducting the clinical trial and identifying errors in clinical trial conduct based on analysis of clinical trial data collected across data sources. The concepts recited by the claims do not fall into any of the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, the claims cannot properly be classified as reciting an abstract idea categorized as a method of organizing human activity; (2) Rosenberg/Fay do not disclose the critical aspect is a critical aspect for conducting the clinical trial in compliance with a protocol of the clinical trial and that multiple types of clinical trial data that correspond to multiple data sources are determined for evaluation against criteria for satisfying the critical aspect, background risk factors are not determined based on a protocol of the clinical trial and do not pertain to conduct of a clinical trial in compliance with the protocol, and critical data cannot be interpreted as the critical aspects; (3) Rosenberg/Fay do not disclose creating a programmatic rule based on the criteria and the plurality of types of clinical trial data; (4) Rosenberg/Fay do not disclose or suggest such a technique for identifying protocol deviations based on evaluation of multiple types of data collected during the clinical trial that can be evaluated to determine whether the clinical trial is being conducted in compliance with the protocol, and a protocol deviation failure mode is identified as recited in claim 8 as amended; and (5) Rosenberg/Fay do not disclose a rule for identifying a systematic error and cannot disclose indicating a systematic error represented by a rule for identifying a systematic error.
In response to argument (1), the Examiner does not acknowledge that the claims recite techniques for improved clinical trial oversight and identification of errors in clinical trial procedure based on evaluation of clinical trial data across data sources. Further, methods of organizing human activity are not limited to just hedging and a fundamental economic practice. The Examiner does assert that the claims as recited remain to recite managing personal behavior but in a clinical trial environment. The Examiner does not acknowledge that claims are directed to a clear improvement in technology and that the automated detection of deviations from a protocol or other standard for conducting the clinical trial and identifying errors in clinical trial conduct based on analysis of clinical trial data collected across data sources are interpreted to be accomplished by a person following instructions with the aid of another person. The claims are classified as reciting an abstract idea categorized as a method of organizing human activity. The 35 U.S.C. 101 rejection(s) stand.
In response to argument (2), the Examiner is interpreting Rosenberg’s disclosure of   background risk factors are determined based on a protocol of the clinical trial and do pertain to conduct of a clinical trial in compliance with the protocol, and critical data can be interpreted as the critical aspects as described in Rosenberg in Paragraph [0084] teaches the background risk factors to encompass a first critical aspect for conducting the clinical trial in compliance with the protocol and risk descriptions define what the nature of the liability created by the particular error (e.g. pateint safety, bias in study results, regulatory and/or compliance issues. The 35 U.S.C. 103 rejection(s) stand. 
In response to argument (3), the Examiner is interpreting Rosenberg/Fay/Korpman to disclose creating a programmatic rule based on the criteria and the plurality of types of clinical trial data. The initial combination of Rosenberg/Fay does not disclose the newly amended claimed portions, however the Examiner has included Korpman et al. (U.S. Patent Pre-Grant Publication No. 2019/0065683) to encompass the newly amended claimed portions as rejected above and disclosed in Paragraphs [0083]-[0084] teaches criteria based matching can be used to identify patient’s to the correct clinical trial and a variety of data can be utilized from different data sources to be utilized with the programmatic rule of Fay. The 35 U.S.C. 103 rejection(s) stand.
In response to argument (4), the Examiner does not acknowledge that Rosenberg/Korpman/Fay do not disclose or suggest such a technique for identifying protocol deviations based on evaluation of multiple types of data collected during the clinical trial that can be evaluated to determine whether the clinical trial is being conducted in compliance with the protocol, and a protocol deviation failure mode is identified as recited in claim 8 as amended. The Examiner asserts that in Rosenberg in Paragraphs [0070]- [0072] teaches starting points are identified that include key risk factors, Acceptable Quality Levels (AQL) for each and initial monitoring interval and intensity prior to initiation, the initial interval and intensity of data monitoring is determined before the start of a study based on background risk factors that can include experience or other inputs suggest may alter the risk of data errors or performance quality, the background factors can then add weights to each risk factor to quantify the risk factors, which the Examiner is interpreting the AQL to encompass deviation identification rule as a AQL that is low identifies issues or deviations and the background risk factors to encompass a set of one or more critical aspects and when combined with Korpman et al. (U.S. Patent Pre-Grant Publication No. 2019/0065683) to encompass the newly amended claimed portions as rejected above and disclosed in Paragraphs [0083]-[0084] teaches criteria based matching can be used to identify patient’s to the correct clinical trial and a variety of data can be utilized from different data sources to be utilized for multiple types of data collection. The 35 U.S.C. 103 rejection(s) stand. 
In response to argument (5), the Examiner does not acknowledge that Rosenberg/Fay do not disclose a rule for identifying a systematic error and cannot disclose indicating a systematic error represented by a rule for identifying a systematic error. The Examiner asserts that Rosenberg/Fay does disclose the newly amended portions as rejected above and in Rosenberg in Paragraphs [0070]-[0072] and [0102]-[0104]: Starting points are identified that include key risk factors, Acceptable Quality Levels (AQL) for each and initial monitoring interval and intensity prior to initiation, the initial interval and intensity of data monitoring is determined before the start of a study based on background risk factors that can include experience or other inputs suggest may alter the risk of data errors or performance quality, the background factors can then add weights to each risk factor to quantify the risk factors and SPIs disclose site quality, the SPI are rank ordered and compared with desirable goals, the types and consistency of errors help guide the decision and incentives for superior quality work and incentives for work that falls below a given quality threshold, which the Examiner is interpreting the AQL to encompass the first systemic error rule and the SPI score, to encompass a first standard and the satisfactory and not satisfactory taken over time to encompass a non-compliance occurrence threshold as disclosed in Paragraph [0084] risk descriptions define what the nature of the liability created by the particular error (e.g. pateint safety, bias in study results, regulatory and/or compliance issues). The 35 U.S.C. 103 rejection(s) stand. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kansara (U.S. Patent Pre-Grant Publication No. 2015/0286802), describes a system for managing a clinical trial that includes a sever programmed for establishing a database for clinical trial management by accessing form data, including form correlation data and form use identifiers, Purdie et al. (U.S. Patent Pre-Grant Publication No. 2016/0140300), describes methods and systems for evaluating a proposed treatment plan for radiation therapy and utilizing machine learning based on historical data, and Jung ("Three Essays on Enhancing Clinical Trial Subject Recruitment Using Natural Language Processing and Text Mining"), describes automating the matching process between patients and clinical trials utilizing natural language processing.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626